Citation Nr: 1506301	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the RO in Los Angeles, California.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for asthma.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 2008 decision is cumulative or redundant of the evidence previously of record, and does not relate to an unestablished fact. 


CONCLUSIONS OF LAW

1.  The May 2008 decision that denied the Veteran's claim for entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the May 2008 decision is not new and material, and reopening of the Veteran's claim for entitlement to service connection for asthma is thus not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran has not been provided with a VA examination.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination or medical opinion is not required.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran's initial claim for service connection for asthma was denied in a rating decision dated February 1975.  The denial was based on a finding that there was no in-service aggravation of the Veteran's pre-existing asthma.  No appeal was filed and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Subsequent claims to reopen were denied for lack of new and material evidence in rating decisions dated February 1981, November 1982, and February 2003.  None of these decisions were appealed.  

A May 2008 rating decision reopened the Veteran's claim and denied it on the merits.  The new and material evidence considered consisted of the Veteran's statements that his asthma was the result of exposure to mustard gas in service.  The claim was denied on the basis that the preponderance of the evidence showed that the Veteran's asthma was neither incurred in nor aggravated by service.  No appeal was filed and the decision became final.  Because no new and material evidence was submitted within one year of the May 2008 decision, nor was any notice of disagreement filed, the Board finds that decision to be final.  See 38 C.F.R. § 3.156(b).  The Board emphasizes that new and material evidence must be submitted as it relates to the last prior final decision. 

The Veteran filed his current claim to reopen in November 2010.  VA treatment records added to the record since the last prior final decision in May 2008 make various references to the Veteran's asthma, and many reference to the fact that the Veteran's asthma led to his medical discharge from service.  None of these records discuss the severity of the Veteran's asthma, nor whether it was incurred in or aggravated by service, nor do they provide any information not present in the VA treatment records that were on the record prior to the May 2008 rating decision.  These records are therefore immaterial as they do not relate to an unestablished fact necessary to substantiate the benefit sought on appeal; and are also cumulative and redundant of previously submitted evidence.

The Veteran has provided two letters from VA treating physicians in support of reopening his claim.  The first is a May 2014 letter from his VA primary care attending physician, which states that the Veteran has issues with asthma requiring him to use a nebulizer regularly, and comments on the Veteran's other disabilities as well.  The second is a May 2014 letter from his VA treating psychiatrist, which states that the Veteran's asthma, among other disabilities, exacerbates his depressive disorder.  Neither of these letters speaks to the etiology of the Veteran's asthma, or whether the Veteran's asthma arose or was aggravated in service.  These letters are therefore immaterial.

In his March 2012 notice of disagreement, the Veteran stated (1) that his mother has told him he never had asthma prior to service, (2) that his asthma was caused by mustard gas exposure in boot camp, (3) that pre-existing asthma should have shown on his entrance examination chest x-rays, and (4) even if his asthma predated service, the mustard gas would have aggravated it.  In his August 2012 substantive appeal, the Veteran stated that he did not have asthma as a child, but the doctor treating him in service said he should say that he had asthma as a child if we wanted to be discharged, so he did.  The Veteran's statements are entirely cumulative of his statements on the record prior to the May 2008 decision.  An October 2002 letter from the Veteran's mother was on the record stating that the Veteran never had asthma.  A series of statements submitted by the Veteran in October 2007 discussed the Veteran's exposure to mustard gas, his argument that pre-existing asthma should have shown on his entrance examination chest x-rays, and his contention that his doctor urged him to lie about his asthma to be excused from service.  Finally, the May 2008 rating decision specifically addressed the Veteran's contention that his asthma was aggravated by exposure to mustard gas.  These statements are therefore cumulative and redundant to the record.

All of the new evidence is therefore immaterial as it does not relate to an unestablished fact necessary to substantiate the benefit sought on appeal; and is otherwise cumulative or redundant of the evidence of record at the time of the May 2008 denial with regard to whether the Veteran's pre-existing asthma was aggravated in service.  As evidence of an in-service incurrence or aggravation of a disease or injury is an essential element of any service connection claim, the evidence is not new and material.  The Board further finds that no new and material evidence has been submitted at any time since the May 2008 decision, and reopening of the claim is therefore not warranted.


ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for asthma is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


